United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3503
                                   ___________

Bruce D. Berstler,                      *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
United Rentals, Inc.,                   * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: November 25, 2008
                                Filed: December 1, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Bruce D. Berstler appeals the district court’s1 adverse grant of summary
judgment in his diversity action. Upon de novo review, see Guerrero v. J.W. Hutton,
Inc., 458 F.3d 830, 833 (8th Cir. 2006), we agree with the district court that United
Rentals, Inc. was entitled to summary judgment on Berstler’s claim under the Iowa
Wage Payment Collection Act.2 Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      2
       On appeal, Berstler has specifically waived his wrongful-termination claim.